Application by the defendant for a writ of error of coram nobis, to vacate a judgment of the Supreme Court, Queens County (Balbach, J.), rendered April 26, 1979, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
A review of the record on appeal, the defendant’s pro se brief, and the brief submitted by counsel on the defendant’s direct appeal to this court, demonstrates that the defendant’s appellate counsel capably presented nonfrivolous issues for this court’s consideration. The defendant’s appellate counsel clearly satisfied the constitutional standard of effective assistance of appellate counsel set forth by the United States Supreme Court in Jones v Barnes (463 US 745). Accordingly, the defendant’s application must be denied. Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.